Title: To Thomas Jefferson from John Barnes, 21 January 1801
From: Barnes, John
To: Jefferson, Thomas



Sir
George Town 21 Jany: 1801

As I ought not, any longer, defer, writing to Mr Short, in Answer, to his last favr: 1st: Octr: I have subjoined a statemt. of his a/c copy of which I submit to you, for your perusal and Amendment (if necessary.)—Should it meet your Approbation, you will please retain it—I have the Original before me.—to correct, if needfull—I shall then prepare two setts to forward Mr Short.—first, ⅌ the English packet, via Hamburg—as He directs, & Copy, by some Other Conveyance—
I am Sir your very huml servt:

John Barnes


PS my young Man—is gone to Baltimore—or I should have waited on you personally—

